Name: Council Regulation (EEC) No 1432/92 of 1 June 1992 prohibiting trade between the European Economic Community and the Republics of Serbia and Montenegro
 Type: Regulation
 Subject Matter: international trade;  political framework;  political geography;  international affairs
 Date Published: nan

 No L 151 /4 Official Journal of the European Communities 3. 6 . 92 COUNCIL REGULATION (EEC) No 1432/92 of 1 June 1992 prohibiting trade between the European Economic Community and the Republics of Serbia and Montenegro alia in order to ensure an uniform implementation throughout the Community of certain of these measures ; Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the Community and its Member States have decided to recognize the independence of the Republic of Bosnia-Herzegovina as of 7 April 1992 ; Whereas this Republic has become a Member of the United Nations as of 23 May 1992 ; Whereas the prolonged direct and indirect activities of the Republics of Serbia and Montenegro in and with regard to the Republic of Bosnia-Herzegovina are the main cause for the dramatic developments in the Repu ­ blic of Bosnia-Herzegovina ; Whereas a continuation of these activities will lead to further unacceptable loss of human life and material damage, and to a breach of international peace and secu ­ rity in the region ; Whereas the United Nations Security Council, in its Resolution 752 (1992), has expressed its serious concern about the rapid and violent deterioration of the situation in the Republic of Bosnia-Herzegovina ; Whereas the President of the Republic of Bosnia ­ Herzegovina has asked the international community to assist his country against the intervention of the Repu ­ blics of Serbia and Montenegro in the internal affairs of the Republic of Bosnia-Herzegovina ; Whereas the Community and its Member States, meeting within the framework of political cooperation, have decided that measures have to be taken to dissuade the Republics of Serbia and Montenegro from further viola ­ ting the integrity and security of the Republic of Bosnia ­ Herzegovina and to induce them to cooperate in the restoration of peace and dialogue in the region ; Whereas the United Nations Security Council , acting under Chapter VII of the Charter of the United Nations, has adopted Resolution 757 (1992)  establishing an economic embargo on the Republics of Serbia and Montenegro ; Whereas under these conditions the Community's economic relations with the Republics of Serbia and Montenegro must be halted ; Whereas the Community and its Member States have agreed to have recourse to a Community instrument, inter Article 1 As from 31 May 1992, the following shall be prohibited : (a) the introduction into the territory of the Community of all commodities and products originating in or coming from the Republics of Serbia and Monte ­ negro ; (b) the export to the Republics of Serbia and Montenegro of all commodities and products originating in or coming from the Community ; (c) any activity whose object or effect it is to promote, directly or indirectly, the transactions mentioned under (a) and (b) ; (d) the provision of non-financial services whose object or effect it is, directly or indirectly, to promote the economy of the Republics of Serbia and Montenegro, in particular those non-financial services provided : (i) for the purpose of any economic activity carried out in or from the Republics of Serbia and Monte ­ negro ; or (ii) to one of the following persons :  any natural person in the Republics of Serbia and Montenegro,  any legal person so constituted or incorporated under the law of the Republics of Serbia and Montenegro,  any organization exercising an economic acti ­ vity (whether or not in the Republics of Serbia and Montenegro) controlled by persons resident in the Republics of Serbia and Montenegro or by organizations constituted or incorporated under the law of these Republics. The terms of the prohibition on air transport services are defined in the Annex. 3 . 6. 92 Official Journal of the European Communities No L 151 /5 Article 2 The prohibitions of Article 1 shall not apply to : (a) the export to the Republics of Serbia and Montenegro of commodities and products intended for strictly medical purposes and foodstuffs notified to the Committee established pursuant to Resolution 724 (1991 ) of the United Nations Security Council ; (b) the introduction into the territory of the Community of commodities and products which originate in or come from the Republics of Serbia and Montenegro and were exported before 31 May 1992 ; (c) any activity whose object or effect it is to promote, directly or indirectly, the transactions mentioned under (a) and (b); (d) the transhipment through the Republics of Serbia and Montenegro of commodities and products originating outside the Republics of Serbia and Montenegro and temporarily present in the territory of those Republics only for the purpose of such transhipment, in accordance with the guidelines approved by the Committee established by United Nations Security Council Resolution 724 (1991); (e) to activities related to Unprofor, to the Conference on Yugoslavia or to the European Community Monitor Mission . Article J Exports to the Republics of Serbia and Montenegro of commodities and products for strictly medical purposes and foodstuffs shall be subject to a prior export authoriza ­ tion to be issued by the competent authorities of the Member States. Article 4 Article 1 shall apply, notwithstanding any rights or obli ­ gations conferred or imposed by any international agree ­ ment or any contract entered into or any licence or permit granted before 31 May 1992. Article 5 This Regulation shall apply within the territory of the Community, including its air space and in any aircraft or vessel under the jurisdiction of a Member State, and to any person elsewhere who is a national of a Member State and any bode elsewhere which is incorporated or consti ­ tuted under the law of a Member State. Article 6 Each Member State shall determine the sanctions to be imposed where the provisions of this Regulation are infringed. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 1992. For the Council The President Joao PINHEIRO No L 151 /6 Official Journal of the European Communities 3 . 6. 92 ANNEX Permission shall be denied to any aircraft to take off from, land in or overfly the territory of the Community if it is destined to land in or has taken off from the territory of the Republics of Serbia and Montenegro, unless the particular flight has been approved, for humanitarian or other purposes consistent with the relevant resolutions of the United Nations Security Council, by the Committee established by Security Council Resolution 724 (1991 ).